Citation Nr: 1123289	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 1978, with 21 months of prior active service reportedly beginning in January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal listed above have been previously before the Board when each of the three above-listed claims was denied in a February 2010 Board decision.  The appellant appealed the Board's February 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 9, 2010, the Court vacated the Board's February 2010 denial and remanded this matter to the Board for compliance with the instructions included in an October 2010 Joint Motion for Remand (JMR).

The Board also notes that the February 2010 Board decision remanded the issues of entitlement to service connection for tinnitus and entitlement to service connection for psychiatric disability other than PTSD, to include depressive disorder and anxiety.  The record before the Board at this time does not reflect that processing of the February 2010 Board remand at the RO-level has been completed (no new RO decision or supplemental statement of the case has been issued).  The JMR and Court Order do not pertain to those issues.  Therefore, the Board finds that those issues are not yet back before the Board for appellate review, and the Board will not address those matters at this time.  Should the benefits sought with regard to those issues remain denied following readjudication at the RO-level, the matters will accordingly be the subject of a separate Board decision in the future.

The Board also notes that the February 2010 Board decision denied entitlement to service connection for a lung disability.  The October 2010 JMR, however, expressly left this denial undisturbed and the issue has not been remanded back to the Board's jurisdiction.  The issue is therefore not further addressed at this time.

The Board observes that the Veteran requested a hearing before an RO hearing officer, but the Veteran expressly withdrew this request in correspondence received in March 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2010 JMR presents discussion of the need for additional development in this case.  The Board hereby summarizes the JMR's discussion for the purposes of informing this remand which seeks to accomplish compliance with the directives of the October 2010 JMR.  For each issue, the JMR found that the Board's February 2010 decision failed to ensure compliance with the VA's duty to assist.

Rating for Bilateral Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, 'unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.'  Id.

The Board's February 2010 denial of entitlement to a higher rating for hearing loss relied upon an October 2007 VA examination report.  The October 2010 JMR found that the October 2007 VA examination report was inadequate.  The JMR found that the VA examination report contained no description of the functional effects caused by the hearing disability.  Remand is therefore required for a VA examination to provide the information Martinak requires.

Service Connection for Back Disability

The appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).  Unless the Board finds that the Appellant's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The October 2010 JMR found the Board relied extensively upon a December 2007 VA examination report and accompanying March 2008 addendum in denying entitlement to service connection for a back disability.  In the addendum, the examiner opined that the appellant's current lumbar degenerative changes are "less likely caused by his episodes with repeated back sprain[]" in service, because "[t]he separation physical from the military did not note any chronic back pains at the time of discharge, however, it is possible that [the appellant] neglected to mention this [to] the examiner."  The JMR found that the VA examiner's language can reasonably be construed to mean that his etiological opinion would be different had the appellant complained of back pain at separation.  The JMR noted that the appellant has stated that his low back pain has been chronic since service, indicating that he had back pain at separation.  The VA examiner, however, relied only on the separation examination report, which failed to mention pain.  Thus, the JMR found that the VA examiner's rationale is inconsistent with Barr and Dalton, because he did not address the appellant's descriptions of chronic pain since the in-service treatment in reaching his opinion.  Consequently, the JMR found that "a new examination or clarifying addendum is necessary."

Service Connection for PTSD

The October 2010 JMR remanded the issue of entitlement to service connection for PTSD to the Board because "the Board should remand for a new or clarifying examination or opinion which accounts for Appellant's combat experience."  The Board notes that a change in the applicable VA regulations concerning claims of service connection for PTSD now further informs the necessity for additional development, inclusive of the concerns of the JMR that no VA examination report in this case adequately contemplates the Veteran's claimed PTSD stressors.

The Veteran essentially claims that he has PTSD related to stressors during his service in Vietnam.  The October 2010 JMR notes that the September 2007 VA psychiatric examination report of record finds that no verified event claimed as a stressor was sufficient to support a diagnosis of PTSD under the DSM-IV criteria.  The October 2010 JMR essentially found that the September 2007 VA examination report failed to adequately consider the full breadth of the Veteran's claimed stressors associated with his service in combat zones in Vietnam.

The Board notes that there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Under the circumstances, including consideration of the directives of the October 2010 JMR, the Board believes that the case must be returned to the RO for a new VA examination and appropriate consideration under this recent amendment to 38 C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiological examination for the purpose of determining the severity of any bilateral hearing loss.  The RO/AMC should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner's report must also specifically include a description of the hearing disability on the Veteran's occupational functioning and daily activities.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  The RO/AMC should schedule the Veteran for a VA orthopedic examination to address the existence and likely etiology of the current disability of the low back.  The examiner must be provided with the Veteran's claims file for review.  The examiner should provide findings and a diagnosis of each current disability of the back.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion, with respect to each current disability of the back, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is causally related to service.  The examiner is asked to specifically address the Veteran's in-service complaints of back pain documented in the service treatment records.  In reaching an opinion, the examiner must also expressly address the Veteran's descriptions of chronic pain since the in-service treatment.

A rationale should be provided for all conclusions drawn. 

3.  The Veteran should be scheduled for an appropriate VA PTSD examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether the Veteran suffers from PTSD related to the Veteran's fear of hostile military activity during his military service.  A rationale should be provided for all conclusions drawn.

4.  In the interest of avoiding further remand, the RO/AMC should review the examination reports obtained and ensure that adequate opinions with rationales have been offered.

5.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


